Citation Nr: 0911101	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased initial rating for 
degenerative changes with stenosis of the lumbar spine, 
currently evaluated as 60 percent disabling.

2.	Entitlement to an increased initial rating for tender 
scar to sacrum, associated with a recurrent pilonidal cyst, 
currently evaluated as 10 percent disabling.

3.	Entitlement to an effective date prior to August 23, 
2000 for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1959.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. In a July 2002 decision, the RO granted a claim for 
service connection for residuals, status-post spinal stenosis 
surgery, and assigned a 60 percent rating. That decision also 
granted service connection and a 10 percent rating for a 
tender scar to the sacrum, associated with a recurrent 
pilonidal cyst. The Veteran appealed from the initial 
assigned ratings for these disorders. See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999)).

In a December 2003 decision, the RO granted entitlement to a 
TDIU, from July 21, 2003. The Veteran contested the assigned 
effective date of the award. The RO's September 2004 rating 
action revised the initial date of receipt of a TDIU to 
August 23, 2000 based on a finding of clear and unmistakable 
error (CUE) in the original decision, in that there was 
already of record an earlier filed claim for this benefit. 

The Board remanded this case for additional development in 
October 2006, to consist of obtaining additional VA and 
private treatment records. Following these actions, the case 
has since returned for appellate disposition.


FINDINGS OF FACT

1.	From the August 23, 2000 effective date of service 
connection the Veteran's degenerative changes with stenosis 
of the lumbar spine has been rated at the maximum 60 percent 
level based on symptoms of intervertebral disc syndrome. 
Since the initial September 23, 2002 regulatory revision, he 
has not experienced orthopedic and neurological impairment 
that when combined would warrant any higher evaluation.

2.	As of May 14, 2001, the Veteran has had mild impairment 
of the external popliteal nerve in the right lower extremity 
associated with his service-connected lumbar spine 
disability.

3.	Since August 23, 2000, the tender scar to the sacrum, 
associated with a recurrent pilonidal cyst, has been painful 
on objective examination, but does not meet the minimum 
requirements for an increased evaluation based on surface 
area, or upon limitation of function.

4.	The Veteran's correspondence dated August 23, 2000 
establishes the earliest recognizable date of claim for 
entitlement to a TDIU, and is the earliest point at which his 
service-connected disabilities met the schedular criteria for 
a TDIU.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 60 
percent for degenerative changes with stenosis of the lumbar 
spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292 (prior to September 26, 2003), 
5237 (since September 26, 2003), and 5293 (prior to and as of 
September 23, 2002, then renumbered as 5243, effective 
September 26, 2003).

2.	Resolving reasonable doubt in the Veteran's favor, a 
separate 10 percent is granted for neurological impairment to 
the external popliteal nerve in the right lower extremity, 
effective from May 14, 2001. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8521 (2008).

3.	The criteria for an initial rating higher than 10 
percent for tender scar to sacrum, associated with a 
recurrent pilonidal cyst, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801-7805 (effective before and since August 
30, 2002).
4.	The criteria for an effective date earlier than August 
23, 2000, for the award of a TDIU are not met. 38 U.S.C.A. §§ 
5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 4.15, 4.16 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). 

The Veteran is appealing the initial ratings assigned 
following the RO's July 2002 rating decision that granted 
entitlement to service connection for residuals of spinal 
stenosis surgery, and a scar to the sacrum associated with a 
pilonidal cyst. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007) (In general observing that Veteran must 
demonstrate prejudice from alleged VA failures to notify). 
There is therefore no requirement that the RO have apprised 
the Veteran of the requirements of the VCAA as pertaining to 
these claims. In any event, the Veteran has been provided 
several notice letters explaining what evidence would 
substantiate his claims for entitlement to the benefit 
sought, and the September 2004 Statement of the Case (SOC) 
cited to the applicable law and regulations. 

The Veteran also appeals from the assigned effective date for 
an award of a TDIU. An October 2006 VCAA notice letter 
explained the general criteria to substantiate this claim, 
and further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Following the issuance of this correspondence, the Veteran 
had a meaningful opportunity to respond with any additional 
evidence or information prior to issuance of the October 2008 
Supplemental SOC (SSOC) continuing the denial of his claim. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining extensive 
records of VA outpatient treatment. The Veteran has undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). 

While the Veteran has stated that he received disability 
benefits from the Social Security Administration (SSA), the 
record indicates that this benefit was obtained in 2001, and 
the evidence including the Veteran's account reflects the SSA 
benefit was awarded following a post-service civilian 
employment accident when the Veteran injured his non-service-
connected right shoulder. See, e.g., November 2001 and April 
2002 VA examinations. Apart from the fact that consideration 
of evidence pertaining to the non-service-connected right 
shoulder would be irrelevant, records from the SSA also would 
not substantiate the Veteran's earlier effective date claim 
as that involves a request for benefits in advance of August 
2000. Thus, the absence of records from the SSA constitutes 
no more than harmless error. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Veteran has provided several statements in support of his 
claims. He has declined the opportunity to testify at a 
hearing. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.
Where the Veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 12 
Vet. App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

A.	Degenerative Changes of the Lumbar Spine

1.	Intervertebral Disc Syndrome

In a July 2002 rating decision, the RO granted a claim for 
service connection for residuals, status-post spinal stenosis 
surgery, with an evaluation of 60 percent effective May 31, 
2001, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (IVDS). 
 
Through a September 2004 rating decision, the RO revised its 
characterization of the Veteran's service-connected 
disability to that of degenerative changes with stenosis of 
the lumbar spine, and assigned a new effective date of August 
23, 2000.

The Board finds that the current assigned 60 percent rating 
continues to provide the  correct disability evaluation for 
intervertebral disc syndrome, as a post-operative residual of 
lumbar spinal stenosis. This component of the Veteran's claim 
for an increased rating for his service-connected lumbar 
spine disability is denied. For reasons indicated further 
below, however, there is a basis in the record upon which to 
assign a separate 10 percent rating for ongoing neurological 
impairment to the right lower extremity associated with his 
service-connected disability.

Effective September 23, 2002, VA initially revised the 
criteria for evaluating Intervertebral Disc Syndrome, 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
Then effective September 26, 2003, VA revised the criteria 
for evaluating musculoskeletal disabilities of the spine, to 
include for IVDS. 68 Fed. Reg. 51,454 (Aug. 27, 2003). At 
this time, the applicable diagnostic code was renumbered. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Veteran's disorder of the lumbar spine must therefore be 
evaluated under both the former and revised criteria, though 
the revised criteria may not be applied at any point prior to 
the effective date of the change. See 38 U.S.A. § 5110(g) 
(West 2002 & Supp. 2008); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the rating criteria for IVDS in effect prior to 
September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
provided a 10 percent rating for mild intervertebral disc 
syndrome symptoms. A 20 percent rating was warranted for 
moderate symptoms with recurring attacks. A 40 percent 
evaluation required severe symptoms with recurring attacks 
and intermittent relief. Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief, warranted a 60 percent evaluation. 
 
The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 
2003 provided for two methods of rating this disorder. First, 
IVDS could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations. A rating was also 
assignable based on the total duration of incapacitating 
episodes as follows: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks, a 10 percent rating is warranted; if at least 2 weeks 
but less than 4 weeks, a 20 percent rating; if at least 4 
weeks but less than 6 weeks, a 40 percent rating is 
warranted; and where there are incapacitating episodes with a 
total duration of at least 6 weeks during the past 12 months, 
the assignment of a maximum 60 percent rating is warranted. 
Note (1) to the rating criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides in pertinent part, for the assignment of a 50 
percent evaluation when there is unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a, Plate V.

Following the August 23, 2000 effective date of service 
connection in this case, there are VA treatment records dated 
from February 2001 indicating the Veteran was seen in an 
emergency room with intense low back pain and sciatica for 
two months, stating that he had difficulty sleeping and with 
other daily life activities. 
He received treatment over the next month by means of 
prescription medication. 
The Veteran obtained outpatient treatment in May 2001 by a 
neurologist. An MRI showed severe spinal stenosis. The 
Veteran complained of loss of control of bowels for that week 
and occasional incontinence of urine. Since prior 
examinations the Veteran had developed right ankle 
dorsiflexion weakness and extensor hallucis longus weakness. 

The Veteran underwent a VA examination of the joints in April 
2002. He indicated that his back disorder began after he 
sustained a fall from a ship during service. He reported that 
his pain had become more severe in the last several years and 
he developed lower back pain and radiating pain into the legs 
with some weakness of the right ankle dorsiflexors. On 
objective evaluation range of motion of the lumbosacral spine 
consisted of forward flexion to 80 degrees, extension to 10 
degrees, side bending 20 degrees bilaterally, and rotation 30 
degrees bilaterally. There was weakness noted which was old 
in nature of the right ankle dorsiflexors and right extensor 
hallucis longus, estimated at 4/5. There was diminished 
sensation in the left lateral calf and dorsum of the foot on 
the left only. Gait itself was nonpainful.

The diagnosis was status-post recent spinal stenosis surgery, 
with restricted range of motion, and old neurological 
deficits specifically right ankle dorsiflexor weakness and 
diminished sensation on the left lateral calf and dorsum of 
the foot. The examiner also noted the development of 
degenerative disc disease and spinal stenosis. 

A subsequent examination was completed November 2003. The 
Veteran described pain radiating from the back to the lower 
extremities, primarily on the right side. Precipitating 
factors included lifting and quick movements. He denied any 
problems with weight loss, fevers, malaise, dizziness or 
visual disturbance. He had some bladder urgency, but no 
incontinence, and he generally denied any bowel complaints. 
On physical evaluation, he had a well-healed scar in the 
upper lumbar region. Range of motion findings were flexion to 
70 degrees, extension to 5 degrees, lateral flexion to 10 
degrees bilaterally, and rotation to 25 degrees bilaterally. 
Range of motion was limited by spasms that occurred at the 
end points of the above values. Symptoms were additionally 
limited by fatigue and lack of endurance with repetitive use. 
Straight leg raising was negative bilaterally. The Veteran 
retained normal motor strength in the left lower extremity, 
and also in the right lower extremity, with the exception of 
dorsiflexion including the tibialis anterior and extensor 
hallucis longus which demonstrated 4/5 strength. 

The impression was that the Veteran was status-post lumbar 
laminectomy with residual pain and distal right lower 
extremity weakness. These symptoms previously had stabilized, 
but appeared to be progressively worsening at that point. The 
Veteran continued to have significant disability secondary to 
continued back pain. There was no significant mechanical 
part, however, he did appear to have a myofascial component 
limiting his progress. There were no particular days he was 
incapacitated, however, he had constant pain which prevented 
him from being gainfully employed. According to the examiner, 
the Veteran continued to have foot drop on the right, 
although this appeared to have improved since his lumbar 
laminectomy procedure.


Additional records of VA outpatient treatment show in 
November 2003 on a general medical consultation, the Veteran 
described in part both bowel and bladder incontinence 
secondary to his low back pathology which had been 
longstanding.  He described particularly having trouble with 
his right foot and leg. A September 2005 neurological 
consultation determined that the Veteran continued to have 
some weakness and loss of range of motion in the right foot, 
symptomatic of drop foot.  On a physical therapy consultation 
that month the Veteran described symptoms of drop foot on the 
right side, in addition to continued back pain. He also 
described right ankle pain and pain due to a bunion on the 
right great toe. The assessment indicated that he had some 
weakness and loss of range of motion at the right foot upon 
dorsiflexion. In December 2005, a chiropractor indicated that 
on range of motion flexion was near normal at above 90 
degrees, extension was at five degrees, and lateral bending 
was at or only slightly above zero degrees. The Veteran had 
moderate tenderness to palpation of the right sacroiliac 
joint, tenderness at the L3 posterior with right paraspinal 
pain at the same level, and pain at the T12 posterior. 
Paraspinal musculature in the lumbar region was symmetrical 
and moderately hypertonic, and very reactive to palpation. 

In his November 2006 correspondence the Veteran indicated 
that he had continuously seen VA treating physicians for 
neurological and other problems associated with his back 
disorder, and routinely took pain pills.

Subsequent records over the next several years show ongoing 
imaging studies and notations of the lumbar spinal stenosis 
as part of the Veteran's general medical profile. He 
underwent an in-depth neurological evaluation in January 2008 
which did not reveal any specific abnormalities of muscle 
strength, sensory capacity, or gait/station. Testing of knee 
and ankle jerk reflexes on both sides indicated normal 
results. The impression provided was limited in scope to the 
finding of an essential tremor and did not concern symptoms 
involving the lower back, or lower extremities. The report of 
a July 2008 medical history summary lists as his diagnosed 
disorders lumbar spondylosis, chronic back pain, displacement 
of lumbar intervertebral disc without myelopathy, and 
osteoarthritis. 

In January 2008, a neurological consultation specifically 
noted that the Veteran had no diarrhea, rectal bleeding, 
melena, or bowel incontinence; and no urinary incontinence. 

On review of the preceding findings, a 60 percent initial 
rating remains proper for the IVDS component of the Veteran's 
degenerative changes of the lumbar spine. The current 60 
percent rating is the highest assignable rating evaluation 
under the criteria in effect prior to September 23, 2002, for 
symptoms of severe IVDS. Following the initial regulatory 
revision, a 60 percent evaluation remained the highest 
assignable rating based on the specific rating formula for 
that disability according to the frequency of incapacitating 
episodes. As indicated, since September 23, 2002 an 
alternative basis to evaluate IVDS is according to separate 
compensable orthopedic and neurologic symptoms. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003). However, the Veteran has 
experienced relatively mild limitation of motion in the 
lumbar spine, corresponding to a 10 percent rating under the 
former Diagnostic Code 5292 (prior to September 26, 2003), or 
10 percent under the General Rating Formula for Diseases and 
Injuries of the Spine. While there is further indication of 
ongoing neurological symptomatology, this additional 
component when combined with service-connected orthopedic 
impairment would not amount to any higher rating than the 
existing 60 percent attributed to episodes of IVDS. In 
addition, there is no specific indication of objective 
abnormalities of bowel or bladder impairment as these have 
been ruled out. To the extent there are ongoing right lower 
extremity radicular symptoms and foot drop, this is 
contemplated in the assignment of a separate 10 percent 
rating below for impairment to the external popliteal nerve 
on the right side. 

The Board concludes that an evaluation in excess of 60 
percent for the IVDS component of the Veteran's lumbar spine 
disability is not warranted under the provisions of the 
rating schedule. Since the preponderance of the evidence is 
unfavorable to this claim, the benefit-of-the-doubt doctrine 
is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


2.	Neurological Impairment to the External Popliteal Nerve, 
Right Lower Extremity

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120. 

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521 
pertain to the evaluation of impairment of the external 
popliteal nerve (common peroneal). Under that diagnostic 
code, incomplete paralysis is rated at 10 percent when mild, 
20 percent when moderate, and 30 percent when severe. A 40 
percent rating is assigned for complete paralysis, manifested 
by foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

The medical evidence establishes that since the effective 
date of service connection the Veteran experienced 
compensable neurological impairment affecting the right lower 
extremity which under applicable rating criteria, met the 
definition for mild impairment to the right external 
popliteal nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8521. 
The symptomatology noted has included back pain radiating 
into the right lower extremity, and limitation of and 
weakness upon right ankle dorsiflexion and extensor hallucis 
longus movement. During April 2002 and November 2003 VA 
examinations the estimated level of right foot and ankle 
weakness was at 4/5.  Also indicated has been foot drop on 
the right side associated with weakness and loss of normal 
range of motion. There are further records of more 
contemporaneous evaluation which do not show manifestations 
of a right foot neurological disorder. Given the clear 
indication prior to that point of compensable symptomatology 
however there is a basis to assign a separate 10 percent 
rating due to mild neurological impairment. See 38 C.F.R. § 
4.14; Esteban, supra. See also Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

In view of the above, the Board will assign a separate 10 
percent rating for neurological impairment at the right 
external popliteal nerve, effective from May 14, 2001, the 
date of the VA neurological evaluation that first indicated 
the presence of these symptoms.

B.	Scar Associated with a Recurrent Pilonidal Cyst

The Veteran's service-connected tender scar to sacrum, 
associated with a recurrent pilonidal cyst, has been 
evaluated at the 10 percent level under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, for a superficial and painful scar. 
There is also a 10 percent rating already in effect for the 
underlying pilonidal cyst itself.

Based on the existing record, the present assigned rating 
accounts for the compensable symptomatology of the service-
connected scar and does not warrant assigning any higher 
disability evaluation.

The applicable rating criteria has undergone several 
revisions during the pendency of this claim. 
 
Prior to August 30, 2002, Diagnostic Code 7804 provided for a 
10 percent rating for scars that were superficial, tender, 
and painful on objective demonstration. At that time, 38 
C.F.R. § 4.118, Diagnostic Code 7803 further provided for a 
10 percent rating for scars that were superficial, poorly 
nourished, with repeated ulcerations. Diagnostic Code 7805 
provided that other scars (not falling within the criteria of 
Diagnostic Codes 7800 through 7804) were to be rated on the 
basis of limitation of function of the part affected. 
 
Under the rating criteria effective August 30, 2002, 
Diagnostic Code 7801 provides that scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion, and cover an area of at least 6 square inches (39 
square cm.) warrant a compensable evaluation. Under 
Diagnostic Code 7802, scars other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
and cover an area of at least 144 square inches (929 square 
cm.) warrant a compensable evaluation. 
 
The revised version of Diagnostic Code 7803 provides that a 
scar that is superficial and unstable warrants the assignment 
of a maximum 10 percent rating. Under Diagnostic Code 7804, a 
scar that is superficial and painful on examination warrants 
the assignment of a 10 percent rating. Also, Diagnostic Code 
7805 provides that other scars (not otherwise considered 
under the rating schedule) are to be rated on the basis of 
limitation of function of the affected part. 

Effective October 23, 2008, VA again revised the criteria for 
the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 
2008). The implementing regulation for the new rating 
criteria provides that these revisions apply only to 
applications for benefits received by VA on or after October 
23, 2008. A claimant rated under a previous version of the 
criteria may request review under the most recent criteria. 
Since in this case, the Veteran's initial claim for increase 
preceded by several years October 23, 2008, and he has not 
specifically requested evaluation under the latest revised 
criteria, these provisions do not presently apply. It 
warrants mention, however, that several of the substantive 
changes in the post-October 23, 2008 version of Diagnostic 
Code 7804 involve the assignment of varying levels of 
compensation based on the overall number of service-connected 
scars. Because there is one scar for evaluation in the 
instant case, these revisions would not likely result in a 
substantial change in outcome. 
 
The Veteran underwent a VA dermatological examination in 
February 2001, at which point he indicated that the pilonidal 
cyst originated in service following the same in-service fall 
described above. He stated that the cyst had since continued 
to drain sometimes profusely, and that after sitting too long 
it would become painful and sore. He had intermittent blood 
and drainage on his sheets and clothing that occurred. 
According to the Veteran the drainage was almost daily. The 
scar in the area of the pilonidal cyst was 8cm by 2cm with a 
depression of the scar, and moderate tissue loss from the 
pilonidal excision. There was 2+ inflammation and edema, and 
no keloid. There was no disfigurement obvious, or induration 
on either side of the scar. As to limitation of function by 
the scar, the Veteran could not sit or ride long distances 
due to the discomfort in this area. The diagnosis was 
recurrent draining pilonidal cyst with moderate pain and 
moderate disability.

On a May 2002 examination by the same physician, the Veteran 
described flare-ups of his pilonidal cyst at least every two 
to three months. He stated that the bloody drainage occurred 
spontaneously, and that driving long distances aggravated the 
scar. The measurements of the scar were 8cm by 1.5cm. The 
scar was tender in the area of opening at approximately 3 out 
of 10 in severity. It was adherent and red. There was a 2+ 
depression of the scar. The diagnosis was recurrent draining 
pilonidal cyst with moderate pain and moderate disability, 
unable to sit for any length of time.

During a November 2003 examination, the Veteran reported that 
the scar at the site of the pilonidal cyst occasionally would 
break open and drain foul smelling exudate and blood. Usually 
it would heal over within a few weeks. He stated that the 
scar site was irritated by sitting for an extended period of 
time. There was no associated fever or weight loss with this 
condition. The cyst was not swollen or draining. Objectively, 
there was erythema surrounding the scar site. No underlying 
cyst was palpable. There was no evidence of dehiscence, 
discharge or blood. There was no ulceration, hypertrophy, 
hypopigmentation or hyperpigmentation. The scar did not limit 
motion or function. Less than one-percent of the body surface 
area was involved. The diagnosis was pilonidal cyst status-
post surgical excision with scar formation. The examiner 
estimated that this condition would not interfere with 
employment. 

Based upon the foregoing, there is no objective basis upon 
which to assign an increased rating for the scar at the 
sacrum associated with the Veteran's recurrent pilonidal 
cyst. The applicable revisions in rating criteria noted above 
have been considered in reaching the determination as to the 
proper disability rating. As previously indicated, the 
version of the applicable criteria from prior to August 30, 
2002 will continue to apply prospectively following the 
effective date of the regulatory change. See VAOPGCPREC 3-
2000; VAOPGCPREC 7-2003. In this instance, the applicable 
requirements under Diagnostic Code 7804 have essentially 
remained the same, in that a single 10 percent rating is 
assignable for a scar that is tender and painful on objective 
demonstration. In order to warrant any increased evaluation 
in this case therefore, the medical evidence must support a 
higher rating under another diagnostic code pertaining to 
dermatological disorders. 

Diagnostic Codes 7801 and 7802, in effect since August 30, 
2002, are for evaluation of both deep and superficial scars, 
respectively, based on their surface area. The requirement 
for a minimum compensable 10 percent rating under Diagnostic 
Code 7801 is for a surface area exceeding 6 square inches (39 
square centimeters), and for a single 10 percent rating under 
Diagnostic Code 7802 a surface area of 144 square inches (929 
square centimeters). See 38 C.F.R. § 4.118 (since August 30, 
2002). While there is evidence to suggest the scar under 
evaluation has a deep formation it does not approximate a 
surface area of 
39 square centimeters. 

Also for consideration and which has not changed 
substantively over regulatory revisions is Diagnostic Code 
7805 for rating of scars according to limitation of function. 
The November 2003 VA examination report states that the 
service-connected scar did not limit motion or function, and 
estimated that it would not interfere with employment. The 
Board has closely considered the reports from previous 
examiners that the scar caused significant problems when 
sitting particularly if driving for long distances. To the 
extent this implicates limitation of function, it does not 
directly identify restriction on mobility of the lower 
extremities at the knees, hips, or ankles that would be 
recognized by the rating schedule. 

Considering that there is limitation of function inherent in 
difficulty sitting, however, as mentioned the Veteran 
presently already receives a separate 10 percent rating for 
the underlying pilonidal cyst itself. The assignment of two 
10 percent ratings for manifestations of a recurrent 
pilonidal cyst effectively provides compensation to a 
substantial degree for impairment in occupational capacity 
incidental to the Veteran's service-connected disability, and 
in any event the severity of the disability does not 
approximate findings for a higher rating. 38 C.F.R. § 4.1. 
See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, for these reasons the claim for an increased 
rating for a tender scar of the sacrum, as due to a pilonidal 
cyst, is being denied. Since the preponderance of the 
evidence is unfavorable to this claim, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. 

C.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Veteran has not shown that his service-connected 
degenerative changes of the lumbar spine or scar associated 
with a pilonidal cyst have caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating. While one VA examiner 
considered low back pain to be a substantial hindrance to 
gainful employment, the comprehensive evidence of record 
indicates that the Veteran still retains a substantial degree 
of functional capacity, including within 10 to 20 degrees of 
normal range of motion on thoracolumbar spine flexion. As a 
result, there is no indication of an impact upon 
employability that would bring the case circumstances outside 
that contemplated in the governing rating criteria and the 
Veteran is in receipt of a total disability evaluation. The 
service-connected disorders under evaluation also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for a TDIU

The general provision for assignment of effective dates as 
previously stated, permits an effective date for an award of 
increased compensation of the date the claim was received or 
when entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a)  (West 2002 & Supp. 2008); 38 C.F.R. § 3.400(o)(1) 
(2008). An exception applies, however, when evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of 
the claim for increased compensation. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 
 
In determining the date that a claim for benefits was 
received, VA will consider in addition to formal claims upon 
prescribed claim forms, any communication or action 
indicating an intent to apply for one or more benefits as an 
informal claim. 38 C.F.R. §§ 3.1(p), 3.155(a). An informal 
claim can be from a claimant, his or her duly appointed 
representative, a Member of Congress, or a person acting as 
next friend of the claimant, provided it identifies the 
benefit sought. 38 C.F.R. § 3.155(a). 
 

The standard for determining whether an informal TDIU claim 
has been filed is provided in the holding of the U. S. Court 
of Appeals for the Federal Circuit in Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) that when a claimant submits 
evidence of a disability and makes a claim for the highest 
rating possible, and further submits evidence of 
unemployability, an informal claim is set forth pursuant to 
38 C.F.R. § 3.155(a) and VA must consider entitlement to a 
TDIU. See also Norris v. West, 12 Vet. App. 413, 421 (1999). 
 
Under the applicable law and regulations, total disability 
ratings are authorized for any disability or combination of 
disabilities provided the schedular rating is less than 
total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the 
severity of his service-connected disabilities. If there is 
only one such disability, it must be ratable at 60 percent or 
more. Provided instead, there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional service-connected 
disability to bring the combined rating to at least 70 
percent. 38 C.F.R. §§ 4.15, 4.16. If the claimant does not 
meet the minimum percentage rating requirements of § 4.16(a) 
for consideration of a TDIU, he or she may still be entitled 
to the benefit sought where the circumstances of the case 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards to warrant a TDIU on an extra-schedular 
basis. 38 C.F.R. §§ 3.321(b)(1), 4.16(b). 
 
While the procedures for assignment of a total disability 
rating on an extraschedular basis would require referral to 
the RO for further disposition, where the record does not 
contain evidence that would render such claim plausible the 
Board may deny entitlement to an extraschedular evaluation in 
the first instance. VAOPGCPREC   6-96 (Aug. 16, 1996). See 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1995). 
 
The record reflects that the Veteran filed a claim for 
compensation benefits for a back disorder through 
correspondence received at the RO on August 23, 2000, in 
which he identified several effects of this claimed 
disability on daily life and occupational functioning. In 
July 2003 he submitted a completed VA Form 21-8940, a formal 
TDIU application.
The Veteran initially met the schedular requirements for the 
assignment of a TDIU as of August 23, 2000, the effective 
date of the grant of service connection and a 60 percent 
rating for a lumbar spine disability; and grant of a separate 
10 percent rating for a scar due to a pilonidal cyst. 
Consequently, beginning as of August 23, 2000, the Veteran 
had at least one service-connected disability rated at 60 
percent or more. Prior to then, the Veteran's only service-
connected disability was that of the recurrent pilonidal 
cyst, for which a 10 percent rating had been assigned. 
 
The RO's December 2003 rating decision originally granted 
entitlement to a TDIU effective from July 21, 2003. In a 
rating action dated September 2004, the RO revised the 
effective date upon which benefits commenced to August 23, 
2000, based on the date of receipt of the initial 
correspondence from the Veteran. 
 
A present claims file review does not disclose any earlier 
correspondence or other qualifying communication than the 
August 23, 2000 statement that can reasonably be construed as 
a pending unadjudicated claim for a TDIU. While under the 
express provisions of 38 C.F.R. § 3.400(o)(2) an increased 
rating may be assigned up to one-year before the date of 
claim, here the Veteran did not also meet the schedular 
criteria for a TDIU before August 23, 2000. Where schedular 
criteria under 38 C.F.R. § 4.16(a) are not met, the 
procedures for assignment of a TDIU on an extraschedular 
basis require a referral to the RO in the first instance. 38 
C.F.R. §§ 3.321(b)(1). In any event, the record does not 
indicate or suggest that a recurrent pilonidal cyst, the 
Veteran's one service-connected disability prior to August 
23, 2000, caused a demonstrable limitation in employment 
capacity that would have otherwise required evaluation 
outside of the schedular criteria. 
 
Accordingly, the current effective date of August 23, 2000 
for a TDIU correctly corresponds to the date of filing of a 
claim, and the earliest date upon which factual entitlement 
to that benefit was demonstrated. The preponderance of the 
evidence weighs against an earlier effective date. It follows 
that the benefit-of-the-doubt doctrine does not apply and the 
claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

ORDER

An initial rating higher than 60 percent for degenerative 
changes with stenosis of the lumbar spine, is denied.

A separate 10 percent rating for impairment to the external 
popliteal nerve of the right lower extremity is granted, 
effective May 14, 2001, subject to the law and regulations 
governing the payment of VA compensation benefits.

An initial rating higher than 10 percent for tender scar to 
sacrum, associated with a recurrent pilonidal cyst, is 
denied.

An effective date prior to August 23, 2000 for the award of a 
TDIU is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


